Exhibit 10.1

 

NONQUALIFIED

DEFERRED COMPENSATION PLAN

BASIC PLAN DOCUMENT



--------------------------------------------------------------------------------

NONQUALIFIED

DEFERRED COMPENSATION PLAN

 

By execution of the Adoption Agreement associated with this Basic Plan Document,
the Employer establishes this Nonqualified Deferred Compensation Plan (“Plan”)
for the benefit of certain Eligible Employees as designated in resolutions of
its Board of Directors or in the minutes of the Compensation Committee . The
purpose of the Plan is to provide additional compensation to Participants upon
Separation from Service or at a specified future date. The Employer will pay
benefits under the Plan only in accordance with the terms and conditions set
forth in the Plan.

 

It is the intent of the parties to operate in good faith compliance with the
Section 409A and related IRS and Treasury guidance. Revisions to comply with
Section 409A and expected future guidance regarding Section 409A must be made no
later than December 31, 2005.

 

I. DEFINITIONS

 

1.01 “Account” means the account established by the Employer under the Plan for
each Participant.

 

1.02 “Accrued Benefit” means the total dollar amount credited to a Participant’s
Account.

 

1.03 “Adoption Agreement” means the document executed by the Employer to
establish the Plan and includes all Exhibits and other documents referenced
therein.

 

1.04 “Basic Plan Document” means this Nonqualified Deferred Compensation Plan
document.

 

1.05 “Change in Control Events” mean a change in the ownership of the SCP Pool
Corporation, a change in effective control of SCP Pool Corporation, or a change
in the ownership of a substantial portion of the assets of SCP Pool Corporation
each as defined in accordance with Internal Revenue Service and Treasury
guidance issued pursuant to Code §409A and in accordance with the attached
Appendix.

 

1.06 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.07 “Compensation” means gross W-2 compensation. “W-2 Compensation” means wages
for federal income tax withholding purposes, as defined under Code §3401(a),
plus all other payments to an Employee in the course of the Employer’s trade or
business, for which the Employer must furnish the Employee a written statement
under Code §§6041, 6051 and 6052, disregarding any rules limiting the
remuneration included as wages under this definition based on the nature or
location of the employment or service performed. “Gross W-2 compensation” means
W-2 compensation plus all amounts excludible from a Participant’s gross income
under Code §§125, 402(e)(3), 402(h), and 408(p) contributed by the Employer, at
the Participant’s election, to a 401(k) arrangement, a Simplified Employee
Pension, a SIMPLE plan, or a cafeteria plan. The Employer, in the Adoption
Agreement, may modify the definition of Compensation or may specify a different
definition of Compensation.



--------------------------------------------------------------------------------

1.08 “Death Beneficiary” means the recipient of any proceeds under the Plan in
conjunction with the death of a Participant and shall be the person or persons,
including a trust, designated by the Participant on a form provided by the
Committee, or (ii) in the absence of a designated Death Beneficiary, paid in
accordance with the terms of Section 4.10.

 

1.09 “Disability” means the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Participant’s
Employer.

 

1.10 “Effective Date” of the Plan is the date specified in the Adoption
Agreement.

 

1.11 “Elective Deferral” means Compensation elected by a Participant to be
deferred into the Participant’s Account under the Plan.

 

1.12 “Eligible Employee” means an Employee who is determined by the Employer to
be part of a select group of management or highly compensated employees.

 

1.13 “Employee” means an Employee of the Employer.

 

1.14 “Employer” means the Employer who executes an Adoption Agreement
establishing the Plan and such other participating employers that also adopt the
Plan in accordance with rules prescribed herein.

 

1.15 “Employer Contribution” means amounts contributed by the Employer or
credited by the Employer to an Account under the Plan.

 

1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.17 “Key Employee” means an Eligible Employee as defined in Code Section 416(i)
without regarding to paragraph (5) thereof of a corporation any stock in which
is publicly traded on an established securities market or otherwise. In general,
a Key Employee means an employee who, at any time during the Plan Year, is (i)
an officer of the employer having an annual compensation greater than $130,000,
(ii) a 5-percent owner of the Employer, or (iii) a 1-percent owner of the
Employer having an annual compensation from the Employer of more than $150,000.
The applicable terms are defined in Code Section 416(i).

 

1.18 “Participant” means an Eligible Employee selected by the Board of Directors
or Plan Administrator to participate in the Plan as described in Section 2.01.

 

1.19 “Performance-Based Bonus Compensation” means compensation based on services
performed over a period of at least twelve (12) months, and until further
guidance is issued, requirements for compensation to qualify include (i) that
the amount and payment of the compensation is contingent on the satisfaction of
organizational or performance criteria, and (ii) the performance criteria are
not substantially certain to be met at the time a deferral election is
permitted.

 

2



--------------------------------------------------------------------------------

Subjective criteria are permissible provided they are related to individual
performance or performance of a group that includes the participant service
provider (i.e., Eligible Employee) or a business unit for which the service
provider provides services (which may include the entire organization), and
assessment of whether the subjective criteria have been met is not made by the
service provider (or a family member). Neither shareholder nor compensation
committee approval is required. Significantly, bonus compensation is not
considered performance-based compensation if it is based solely on the value of,
or appreciation in the value of, the service recipient or its stock.

 

1.20 “Plan” means POOLCORP Deferred Compensation Plan.

 

1.21 “Plan Administrator” means the Compensation Committee of SCP Pool
Corporation.

 

1.22 “SCP Pool Corporation” means the holding company of the participating
Employers.

 

1.23 “Separation from Service” means, until further guidance is issued,
termination of service with the Service Recipient.

 

1.24 “Service Recipient” means the Employer, and any other person for whom the
services are performed, and all persons with whom such Employer or person would
be considered a single employer under Code Section 414(b) (employees of
controlled group of corporations), and all persons with whom such person would
be considered a single employer under Code Section 414(c) (employees of
partnerships, proprietorships, etc., which are under common control.

 

1.25 “Taxable Year” means the 12 consecutive month period ending each December
31.

 

1.26 “Trust” means the trust described in Section 5.01 of the Basic Plan
Document and created under Section 5.01 of the Adoption Agreement.

 

1.27 “Valuation Date” means the last day of each Taxable Year and such other
dates as the Employer may determine.

 

II. PARTICIPATION

 

2.01 Eligibility. The Employer will designate from time to time in resolutions
of its Board of Directors or in the minutes of the Compensation Committee those
Employees who are in a select group and eligible to participate in the Plan.
Each individual in such select group must have received or, pursuant to a salary
increase or bonus, expect to receive in the current year total compensation
equal to or in excess of the definition of highly compensated employee under
Code Section 414(q)(r)(B) and each individual must be eligible for a Company
bonus. However, if the Plan Administrator should determine that the foregoing
eligibility provision is such that the Plan would not be deemed maintained
“primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees”, i.e., a “top-hat plan” for
purposes of ERISA, the Plan Administrator shall narrow the eligibility to the
extent necessary in the Plan Administrator’s judgment in order to maintain the
Plan’s status as a top-hat plan. If an Employee fails to meet either requirement
in the immediately preceding year such Employee will cease to be eligible to
participate in the Plan.

 

3



--------------------------------------------------------------------------------

2.02 Possible Nonuniformity. The Employer will specify in the Adoption Agreement
such Plan terms and conditions as apply to all Participants on a uniform basis
or as may apply to a given Participant. The Employer need not provide the same
Plan benefits or apply the same Plan terms and conditions to all Employees who
become Participants in the Plan, even as to Employees who are of similar pay,
title, and other status with the Employer.

 

2.03 Elective Deferrals. The Employer will specify in the Adoption Agreement:

 

(i) whether Participants may elect to make Elective Deferrals to their Accounts
under the Plan; and

 

(ii) any other limitations or conditions applicable to Elective Deferrals.

 

A Participant must make his/her Elective Deferral election on a form the
Employer provides for that purpose. A Participant may make an election to defer
compensation for services performed during a Taxable Year only if the
Participant delivers his/her election no later than the close of the preceding
Taxable Year or at such other time as provided in Treasury Regulations. However,
in the case of the first year in which a Participant becomes eligible to
participate in this Plan, such election may be made with respect to services to
be performed subsequent to the election within 30 days after the date the
Participant becomes eligible to participate in the Plan. If the Eligible
Employee does not file an application prior to the applicable date, the Eligible
Employee shall again be eligible to participate as of the first day of the next
Taxable Year subsequent to his or her eligibility upon filing of an application
prior to the close of the preceding Taxable Year or at such other time as
provided in Treasury Regulations. Notwithstanding, if elected in the Adoption
Agreement, in the case of compensation that qualifies as Performance-Based Bonus
Compensation, the Employer may delay the deadline of the deferral election,
provided the Participant delivers his/her election no later than six months
before the end of the service period.

 

A Participant’s Elective Deferral election shall be effective only for the
Taxable Year for which the Participant makes the election. For Plan Years after
2005, an Elective Deferral cannot be changed or cancelled after the effective
date of enrollment for that year. However, the following special rules apply for
the Plan Year 2005 only. A Participant may reduce or cancel his Elective
Deferral for the year 2005 at any time during the year. Any change in the
Elective Deferral shall apply only to Compensation earned after the pay period
in which the modification is received by the Employer. Cessation of Deferrals
does not entitle the Participant to benefits. Benefits are paid only as provided
in Article IV of this Plan.

 

2.04 Employer Contributions. The Employer will specify in the Adoption Agreement
whether the Employer will contribute to or credit the Account of any Participant
under the Plan, and the terms and conditions applicable to Employer
Contributions. As specified in the Adoption Agreement, the Employer may make
Employer Contributions in the form of matching contributions with respect to
Participant Elective Deferrals. Except as otherwise provided in the Plan, the
Employer will administer all Employer Contributions under the Plan in the same
manner as Elective Deferrals made by Participants. If the Employer establishes
the Trust, the Employer shall make any contributions to the Trust required by
the Trust terms.

 

4



--------------------------------------------------------------------------------

2.05 Employer Contribution Allocation Conditions. The Employer will specify in
the Adoption Agreement any employment or other conditions applicable to the
allocation of Employer Contributions for a Taxable Year.

 

III. VESTING AND FORFEITURE

 

3.01 Application. The Employer will specify in the Adoption Agreement any
vesting requirements and forfeiture conditions applicable to Participant
Accounts under the Plan.

 

3.02 Accounting. The Employer will maintain a separate accounting of each
Participant’s Accrued Benefit attributable to Employer Contributions and
Elective Deferrals, including interest, earnings, gains and losses as applicable
under Section 5.02, as required for proper application of the Plan’s vesting and
forfeiture provisions.

 

3.03 Year of Service. Is defined in the Adoption Agreement.

 

3.04 Application of Forfeitures. Unless otherwise specified in the Adoption
Agreement, the Employer will retain any Participant forfeiture under the Plan
and will not apply any Participant forfeiture to increase benefits for other
Participants under the Plan.

 

IV. BENEFIT PAYMENTS

 

4.01 Separation from Service. Except as otherwise permitted in this Article, the
Plan will pay to the Participant the vested Accrued Benefit held in the
Participant’s Account following the Participant’s Separation from Service.
Payment will commence at the time and in the form and method specified under
Section 4.02. In the case of a Key Employee, except as otherwise permitted in
this Article, distribution of such Participant’s vested Accrued Benefit may not
be made before the date which is six (6) months after the date of Separation
from Service. In the event of a Participant’s death, the Plan will pay to the
Participant’s Death Beneficiary the Participant’s vested Accrued Benefit or any
remaining amount thereof if benefits to the Participant had already commenced.

 

4.02 Participant Election of Timing and Form of Payment. A Participant’s vested
Accrued Benefit is payable in the form of cash. A Participant may elect the
timing and method of payment as described in this Section 4.02. At the time of
the Participant’s initial participation in the Plan, the Participant must elect
a time for commencement and method of payment selected in the Adoption
Agreement. A Participant’s election as to timing and method of payment is
irrevocable except as otherwise provided in the Adoption Agreement.
Participant’s Accrued Benefit shall be paid in the form of a lump sum or in the
form of annual installments, as the Participant elects. If a Participant fails
to timely elect a payment method, the Employer will pay the Participant’s vested
Accrued Benefit in a single lump sum payment upon Separation from Service.

 

Until the Plan completely distributes a Participant’s vested Accrued Benefit,
the Plan will continue to credit the Participant’s Account with interest,
investment earnings or gain, and will charge the Participant’s Account for loss,
in accordance with Section 5.02.

 

4.03 Reelection of Timing and Form of Benefit. If permitted in the Adoption
Agreement, a Participant may execute a new form, provided by the Employer, to
select a new date for payment of

 

5



--------------------------------------------------------------------------------

the vested Accrued Benefit and the form in which payment will be made. A
Participant may execute a new form at any time, but any new election shall not
be effective unless the Participant (a) has a Separation from Service of at
least 12 months after the Employer receives the new election form, (b) the first
payment under the new election is deferred for a period of at least five (5)
years from the date such payment would otherwise have been made, and (c) the new
election is made no less than 12 months prior to the date of the first scheduled
payment under the previous election.

 

4.04 Unforeseeable Emergency. The Employer will specify in the Adoption
Agreement whether the Employer will pay to a Participant all or any part of the
Participant’s vested Accrued Benefit on account of an unforeseeable emergency.
An “unforeseeable emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The amounts distributed with
respect to an Unforeseeable Emergency may not exceed the amounts necessary to
satisfy such emergency, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved:

 

  (i) through reimbursement or compensation by insurance or otherwise; or

 

  (ii) by liquidation of the Participant’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship.

 

4.05 Change in Control Events. If elected in the Adoption Agreement, in the
event of a Change in Control Event, all vested Accrued Benefits shall thereupon
automatically be accelerated and payable in full. To qualify as a Change in
Control Event, the occurrence of the event must be objectively determinable and
any requirement that the Plan Administrator certify the occurrence of a Change
in Control Event must be strictly ministerial and not involve any discretionary
authority.

 

To constitute a Change in Control Event as to the Participant, the Change in
Control Event must relate to (i) the corporation for whom the Participant is
performing services at the time of the Change in Control Event, (ii) the
corporation that is liable for the payment of the deferred compensation (or all
corporations liable for the payment if more than one corporation is liable), or
(iii) a corporation that is a majority shareholder of a corporation identified
in (i) or (ii), or any corporation in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending in a corporation identified in (i) or (ii).

 

4.06 Alternate Payee. If elected in the Adoption Agreement, the Plan may
accelerate the time and schedule of payment of Participant’s vested Accrued
Benefit to an individual other than the Participant as may be necessary to
fulfill a domestic relations order (as defined in Code Section 414(p)(1)(B)).

 

4.07 De Minimus Amounts. If elected in the Adoption Agreement, a Participant is
eligible for a distribution and his/her vested Accrued Benefit is less than
$10,000 such payment will be made on or before the later of (i) December 31 of
the calendar year in which occurs the Participant’s Separation from Service from
the Service Recipient or (ii) the date 2 ½ months after the Participant’s
Separation from Service from the Service Recipient.

 

6



--------------------------------------------------------------------------------

4.08 Payment of Employment Taxes. If elected in the Adoption Agreement, the Plan
may permit the acceleration of the time or schedule of a payment to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101
and 3121(v)(2) on compensation deferred under the plan (the FICA Amount).
Additionally, the Plan may permit the acceleration of time or schedule of a
payment to pay the income tax at source on wages imposed under Code Section 3401
on the FICA Amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes. However, the
total payment under this acceleration provision must not exceed the aggregate of
the FICA Amount, and the income tax withholding relating to such FICA amount.

 

4.09 Withholding. The Employer will withhold from any payment made under the
Plan all applicable taxes, and any and all other amounts required to be withheld
under federal, state or local law.

 

4.10 Beneficiary Designation. A Participant may designate a Beneficiary
(including one or more primary and contingent Beneficiaries) to receive payment
of any vested Accrued Benefit remaining in the Participant’s Account at death.
The Employer will provide each Participant with a form for this purpose and no
designation will be effective unless made on that form and delivered to the
Employer. A Participant may modify or revoke an existing designation of
Beneficiary by executing and delivering a new designation to the Employer. In
the absence of a properly designated Beneficiary, the Employer will pay the
deceased Participant’s vested Accrued Benefit to the Participant’s surviving
spouse; if none, to the children; and if none, to the Participant’s estate. If a
Beneficiary is a minor or otherwise reasonably determined by the Employer to be
legally incompetent, the Employer may pay the Participant’s vested Accrued
Benefit to a guardian, trustee or other proper legal representative of the
Beneficiary. Payment by the Employer of the deceased Participant’s vested
Accrued Benefit to the Beneficiary or proper legal representative of the
Beneficiary completely discharges the Employer and Plan of all further
obligations under the Plan.

 

V. TRUST ELECTION AND INVESTMENTS

 

5.01 Trust Election. The Employer intends this Plan to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of management or highly compensated employees within the meaning of ERISA
and the Code and intends this Plan to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. No Participant, Beneficiary or successor thereto has any legal or
equitable right, interest or claim to any property or assets of the Employer,
including assets held in any Account under the Plan. As such, no Participant or
Beneficiary is entitled to distribution of any asset held under the
Participant’s Account except for cash payment of the Participant’s vested
Accrued Benefit in accordance with the terms of the Plan. The Employer’s
obligation to pay Plan benefits is an unsecured promise to pay. Except as
provided in the Adoption Agreement, this Plan does not create a trust for the
benefit of any Participant. If the Employer elects to create the Trust described
in the Adoption Agreement, all of the provisions of the Basic Plan Document
continue to apply, including those of this Section 5.01. Except as may be
required under the Trust established by the Employer: (i) the Employer may elect
not to make actual contributions to the Plan if the Employer elects merely to
make Employer Contributions to a Participant’s Account as an accounting entry;
and (ii) the Employer also may elect not to invest any Plan contributions. If
the Employer elects to invest any Plan contributions, such investments may be
held for the Employer’s benefit in providing for the Employer’s obligations
under the Plan or for such other purposes as the

 

7



--------------------------------------------------------------------------------

Employer may determine. Any assets held in Plan Accounts remain subject to
claims of the Employer’s general creditors and no Participant or Beneficiary has
any priority to Plan assets over any general unsecured creditor of the Employer.

 

5.02 Interest or Investments. The Employer or Plan Administrator shall provide
to each Participant a list of investments from which a Participant may choose as
a deemed investment for such Participant’s Accrued Benefit. A Participant’s
Accrued Benefit shall be deemed invested in the investment selected by such
Participant (provided that if no investment is selected, the Participant’s
Accrued Benefit shall be deemed invested as directed by the Employer or Plan
Administrator). The Accrued Benefit shall be adjusted as of each Valuation Date
to effect increases or decreases in the value of such deemed investments. A
Participant shall have the right to change the deemed investment of his Accrued
Benefit and the allocation of future contributions by notice to the Plan
Administrator in such form as required by the Plan Administrator. Such changes
in deemed investments shall be made on the Valuation Date next following the
date upon which said change was requested, or as soon thereafter as may be
administratively practicable. To the greatest extent practicable, the same
valuation and accounting methods shall be used as are used to recalculate the
Participant’s account balances under the SCP Pool Corporation 401(k) Plan. A
Participant shall have no right to compel investment of any amounts credited to
his Accrued Benefit.

 

VI. PLAN ADMINISTRATION

 

6.01 Power and Responsibilities of the Plan Administrator. The Plan
Administrator has the full power and the full responsibility to administer the
Plan in all of its details, subject, however, to the applicable requirements of
ERISA. The Plan Administrator’s powers and responsibilities include, but are not
limited to, the following:

 

  (i) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

 

  (ii) To interpret the Plan, its interpretation thereof in good faith to be
final and conclusive on all persons claiming benefits under the Plan;

 

  (iii) To administer the review procedures specified in Section 6.02;

 

  (iv) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

 

  (v) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;

 

  (vi) By written instrument, to allocate and delegate its responsibilities
under the Plan. The Employer hereby delegates to the Administrator the following
powers and responsibilities:

 

  (A) To decide all questions concerning the eligibility of any person to
participate in the Plan;

 

8



--------------------------------------------------------------------------------

  (B) To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

 

  (C) To authorize the payment of benefits;

 

  (D) To determine the person or persons to whom such benefits will be paid
subject to review of claims under Section 6.02; and

 

  (E) To administer the claims procedures specified in Section 6.02.

 

6.02 Claims and Review Procedures.

 

  (i) Claims Procedures. If any person believes he or she is being denied any
rights or benefits under the Plan, such person may file a claim in writing with
the Plan Administrator. If any such claim is wholly or partially denied, the
Plan Administrator will notify such person of its decision in writing. Such
notification will contain (A) specific reasons for the denial, (B) specific
reference to pertinent Plan provisions, (C) a description of any additional
material or information necessary for such person to perfect such claim an
explanation of why such material or information is necessary, and (D)
information as to the steps to be taken if the person wishes to submit a request
for review. Such notification will be given within 90 days after the claim is
received by the Plan Administrator (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial
90-day period).

 

6.03 Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, employee communication fees and investment changes) incurred
by the Plan Administrator and the Trustee in administering the Plan and Trust
shall, unless allocable to the accounts of particular Participants, be charged
against the accounts of all Participants on a pro rata basis or in such other
reasonable manner as may be directed by the Plan Administrator. Notwithstanding
the foregoing, each Employer may, in it sole discretion, elect to pay all such
reasonable costs and expenses.

 

VII. PARTICIPATING EMPLOYERS

 

7.01 Adoption of the Plan. As of the Effective Date, each entity listed on the
Adoption Agreement is an Employer. In addition, this Plan may be adopted by
additional employers provided that any such adoption is with the approval of the
Plan Administrator. Any adoption of this Plan by an additional Employer shall be
pursuant to such authority as is required by such Employer’s governing body, a
copy of which shall be filed with the Plan Administrator.

 

VIII. MISCELLANEOUS

 

8.01 No Assignment. No Participant or Beneficiary has the right to anticipate,
alienate, assign, pledge, encumber, sell, transfer, mortgage or otherwise in any
manner convey in advance of

 

9



--------------------------------------------------------------------------------

actual receipt, the Participant’s Accrued Benefit. Prior to actual payment, a
Participant’s Accrued Benefit is not subject to the debts, judgments or other
obligations of the Participant or Beneficiary and is not subject to attachment,
seizure, garnishment or other process applicable to the Participant or
Beneficiary.

 

8.02 Not Employment Contract. This Plan is not a contract for employment between
the Employer and any Employee who is a Participant. This Plan does not entitle
any Participant to continued employment with the Employer and benefits under the
Plan are limited to cash payment of a Participant’s vested Accrued Benefit in
accordance with the terms of the Plan.

 

8.03 Amendment of Plan. Each Employer has the authority to amend the Plan, even
to cease an Employee’s Elective Deferral, but cannot amend the Plan so as to
reduce the amount of a Participant’s Accrued Benefit (but this restriction does
not prevent amending the Plan so as to change the way that earnings and losses
on Account balances are determined in the future). The Plan cannot be amended to
accelerate the payment of a benefit unless the amendment is not a violation of
Code Section 409A. No amendment (otherwise limited under the previous sentence)
shall be made that would accelerate the inclusion of a Participant’s Accrued
Benefit in the Participant’s taxable income unless the Employer intentionally
effects such a result. An acceleration of payment that is not authorized in
Article IV will result in the taxation of the vested amount of the deferral, as
if it had been included in taxable income in the first year of deferral, plus
interest. Also, an additional penalty tax of 20% of the vested deferral is
imposed.

 

8.04 Severability. If any provision of the Plan is determined by a proper
authority to be invalid, the remaining portions of the Plan will continue in
effect and be interpreted consistent with the elimination of the invalid
provision.

 

8.05 Notice and Elections. Any notice given or election made under the Plan must
be in writing and delivered or mailed by certified mail, to the Employer or to
the Participant or Beneficiary as appropriate. The Employer will prescribe the
form of any Plan notice or election to be given or made by Participants. Any
notice or election will be deemed given as of the date of delivery, or if given
by certified mail, as of 3 business days after mailing.

 

8.06 Administration. The Plan Administrator will administer and interpret the
Plan, including making determination of the vested Accrued Benefit due any
Participant or Beneficiary under the Plan. As a condition of receiving any Plan
benefit to which a Participant or Beneficiary otherwise may be entitled, a
Participant or Beneficiary will provide such information and perform such other
acts as the Plan Administrator reasonably may request. The Plan Administrator
may retain agents to assist in the administration of the Plan and may delegate
to agents such duties as it sees fit. The decision of the Plan Administrator or
its designee concerning the administration of the Plan is final and binding upon
all persons having any interest in the Plan. The Plan Administrator will
indemnify, defend and hold harmless any Employee designated by the Plan
Administrator to assist in the administration of the Plan from any and all loss,
damage, claims, expense or liability with respect to this Plan (“claims”) except
claims arising from the intentional acts or gross negligence of the Employee.

 

8.07 Account Statements. The Employer from time to time, but at least annually,
will provide each Participant with a statement of the Participant’s vested
Accrued Benefit as of the annual Valuation Date. The Employer also will provide
Account statements to any Beneficiary of a deceased Participant with a vested
Accrued Benefit remaining in the Plan.

 

10



--------------------------------------------------------------------------------

APPENDIX

Change in Control Events

 

Note: The references to Employer in this Appendix are to SCP Pool Corporation.

 

I. Change in the ownership of the Employer

 

  (a) For purposes of the Plan, a change in the ownership of an Employer occurs
on the date that any one person, or more than one person acting as a group (as
defined in paragraph I.(b) of this Appendix), acquires ownership of stock of the
Employer that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of such Employer. However, if any one person or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of an Employer, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in the ownership of the Employer (or to cause a change in the effective
control of the corporation (within the meaning of Part II of this Appendix). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the corporation acquires its
stock in exchange for property will be treated as an acquisition of stock for
purposes of this section. This Part I applies only when there is a transfer of
stock of an Employer (or issuance of stock of an Employer) and stock in such
Employer remains outstanding after the transaction (see Part III of this
Appendix for rules regarding the transfer of assets of a corporation).

 

  (b) Persons acting as a group. For purposes of paragraph II.(a), persons will
not be considered to be acting as a group solely because they purchase or own
stock of the same Employer at the same time, or as a result of the same public
offering. However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Employer. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. See Treas. Reg. §
1.280G-1, Q&A 27(d), Example 4.

 

II. Change in the effective control of an Employer

 

  (a)

Notwithstanding that an Employer has not undergone a change in ownership under
Part I of this Appendix, a change in the effective control of an Employer occurs
on the date that either – (i) Any one person, or more than one person acting as
a group (as determined under paragraph II.(a)(iv)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Employer possessing 35 percent
or more of the total voting power of the stock of such Employer; or (ii) a
majority of members of the Employer’s board of directors is replaced during any
12-month period by directors



--------------------------------------------------------------------------------

whose appointment or election is not endorsed by a majority of the members of
the Employer’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii) the term Employer
refers solely to the relevant corporation identified in Part I, paragraph I.(b)
for which no other corporation is a majority shareholder for purposes of that
paragraph (for example, if Corporation A is a publicly held corporation with no
majority shareholder, and Corporation A is the majority shareholder of
Corporation B, which is the majority shareholder of Corporation C, the term
corporation for purposes of this paragraph II.(a)(ii) would refer solely to
Corporation A). In the absence of an event described in paragraph (i) or (ii), a
change in the effective control of an Employer will not have occurred.

 

  (b) Multiple Change in Control Events. A change in effective control also may
occur in any transaction in which either of the two corporations involved in the
transaction has a Change in Control Event under Part I or Part III of this
Appendix. Thus, for example, assume Corporation P transfers more than 40 percent
of the total gross fair market value of its assets to Corporation O in exchange
for 35 percent of O’s stock. P has undergone a change in ownership of a
substantial portion of its assets under Part III of this Appendix and O has a
change in effective control under this Part II.

 

  (c) Acquisition of additional control. If any one person, or more than one
person acting as a group, is considered to effectively control an Employer
(within the meaning of this Part II), the acquisition of additional control of
the Employer by the same person or persons is not considered to cause a change
in the effective control of the Employer (or to cause a change in the ownership
of the Employer within the meaning of Part I).

 

  (d) Persons acting as a group. Persons will not be considered to be acting as
a group solely because they purchase or own stock of the same Employer at the
same time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Employer. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
with respect to the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.

 

III. Change in the ownership of a substantial portion of an Employer’s assets

 

  (a)

A change in the ownership of a substantial portion of an Employer’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in paragraph III.(c)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Employer that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the

 

2



--------------------------------------------------------------------------------

Employer immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Employer,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

  (b) Transfers to a related person. There is no Change in Control Event under
this Part III when there is a transfer to an entity that is controlled by the
shareholders of the transferring Employer immediately after the transfer, as
provided in this paragraph III.(b). A transfer of assets by an Employer is not
treated as a change in the ownership of such assets if the assets are
transferred to – (i) A shareholder of the Employer (immediately before the asset
transfer) in exchange for or with respect to its stock; (ii) An entity, 50
percent or more of the total value or voting power of which is owned, directly
or indirectly, by the Employer; (iii) A person, or more than one person acting
as a group, that owns, directly or indirectly, 50 percent or more of the total
value or voting power of all the outstanding stock of the Employer; or (iv) An
entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph III.(b)(iii).
For purposes of this paragraph III.(b) and except as otherwise provided, a
person’s status is determined immediately after the transfer of the assets. For
example, a transfer to a corporation in which the transferor corporation has no
ownership interest before the transaction, but which is a majority-owned
subsidiary of the transferor corporation after the transaction is not treated as
a change in the ownership of the assets of the transferor corporation.

 

  (c) Persons acting as a group. Persons will not be considered to be acting as
a group solely because they purchase assets of the same Employer at the same
time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of assets, or
similar business transaction with the Employer. If a person, including an entity
shareholder, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only to the extent of the ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

 

IV. Attribution of Stock Ownership.

 

For purposes of the Change in Control Events under this Appendix, Code Section
318(a) applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treas. Reg. §§ 1.83-3(b) and (j)), the stock underlying the option is
not treated as owned by the individual who holds the option. In addition, mutual
and cooperative corporations are treated as having stock for purposes of
paragraph III.(c).

 

3